Citation Nr: 0610329	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for claimed injuries to the body, back, 
hips, arms, legs and all joints that were pulled, torn, 
stretched, and bruised, as well as on-going pain and mental 
suffering, due to VA treatment received on February 20, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus Type II, associated with herbicide 
exposure. 

3.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post myocardial infarction, 
secondary to diabetes mellitus Type II.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for diabetes mellitus, 
Type II, and coronary artery disease, and denied VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
disorders claimed to have resulted from VA treatment 
administered on February 20, 2002.

The claims of entitlement to increased evaluations for 
diabetes mellitus and coronary artery disease are addressed 
in the Remand portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran underwent vascular testing at the VA Medical 
Center (VAMC) in Phoenix, Arizona, in February 2002.

2.  Following the February 2002 vascular testing, the veteran 
complained of injuries to the body, back, hips, arms, legs 
and all joints that were pulled, torn, stretched, and 
bruised, as well as on-going pain and mental suffering, due 
to VA treatment received on February 20, 2002.

3.  No additional disability claimed as injuries to the body, 
back, hips, arms, legs and all joints that were pulled, torn, 
stretched, and bruised, as well as on-going pain and mental 
suffering, was treated or diagnosed after the February 2002 
vascular testing.  

4.  The aforementioned claimed additional disability was not 
caused by or due to the 2002 VA vascular testing; did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of the VA; and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as injuries to the body, 
back, hips, arms, legs and all joints that were pulled, torn, 
stretched, and bruised, as well as on-going pain and mental 
suffering, claimed to be the result of vascular testing 
performed at a VAMC in February 2002, are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358 (as in 
effect prior to, and on and after, September 2, 2004), 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a February 2004 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised by an April 2003 rating 
decision, a January 2004 Statement of the Case, and 
Supplemental Statement of the Case most recently issued in 
June 2004, of the pertinent law and what the evidence must 
show in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and VA evaluations were 
conducted in 2002 and 2003.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
38 U.S.C.A. § 1151 claim has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In July 2002, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
injuries to the body, back, hips, arms, legs and all joints 
that were pulled, torn, stretched, and bruised, as well as 
on-going pain and mental suffering, allegedly due to VA 
treatment received on February 20, 2002.  The veteran 
reported that on that day he underwent a number of tests 
consisting of: lab testing and an electromyogram (EMG) which 
was conducted at the office of Dr. J.B.F.; and vascular 
testing which was conducted at the VAMC in Phoenix, AZ.  He 
maintains that it was the vascular testing conducted by VA 
(as opposed the lab work or EMG) which resulted in his 
claimed conditions.  

The veteran underwent a VA examination in January 2002.  At 
that time, the examiner noted that the veteran had spinal 
arthritis, a known herniated disc, with pain into the hip 
areas and possibly arthritis in the right hip itself, as well 
as sciatica on the left side.  The examiner reported that the 
veteran's walking was very limited due to these problems.  
The examination revealed evidence of probable peripheral 
neuropathy of the upper and lower, extremities, characterized 
as mild.  The examiner requested that additional studies, 
including an EMG of the upper and lower extremities and 
vascular studies of the lower extremities because of 
questionable posterior tibial pulses, be undertaken.

The record contains neuromuscular electrodiagnosis findings 
of the upper and lower extremities made by Dr. J.B.F. on 
February 20, 2002.  The veteran complained of foot and hand 
numbness.  A 16-year history of diabetes, as well as a 
history of a diagnosis of carpal tunnel syndrome, was noted.  
The testing revealed an essentially normal EMG with no 
denervation and no myopathy.  An impression of peripheral 
polyneuropathy, diabetic, was made.

VA medical records show that, also on February 20, 2002, the 
veteran was seen by the vascular laboratory, at which time 
SLP Doppler studies of the lower limbs were conducted.  
Pressure studies of the upper thigh and ankles were 
accomplished.  There is no record of any complaints, 
problems, or complications in conjunction with those 
procedures. 

Written notes by a VA doctor made in March 2002 indicate that 
an EMG confirmed diabetic neuropathy in the lower 
extremities, and that vascular studies revealed mild 
peripheral arterial disease in the lower extremities with 
ankle brachial indicies.

A record dated March 19, 2002, indicates that the veteran's 
lower extremity pain was better and his transient left 
testicular pain was gone.  It was noted that the veteran was 
generally doing well, and should return for a follow-up in 3 
to 4 months.  It appears that he was not seen by VA 
thereafter until June 2002, at which time he complained of 
left lower molar tooth pain.  

VA medical records dated from June 2002 forward show that the 
veteran was treated for service connected PTSD, diabetes, and 
related peripheral neuropathy of the lower extremities, and 
cardiovascular symptoms, but do not document any complaints, 
treatment, or diagnoses related to the February 2002 vascular 
testing conducted by VA or the EMG performed by Dr. J.B.F.  

A VA examination was conducted in February 2003.  At that 
time the veteran reported that he had undergone vascular 
studies by VA in January 2002, but could not recall the 
results of that testing.  The veteran complained that he 
could not walk more than 20 feet before experiencing numbness 
and significant pain in the thighs and calves (but he did not 
relate these complaints with the VA 2002 vascular study).  
Diagnoses of diabetes mellitus with evidence of peripheral 
neuropathy, heart disease, and peripheral vascular disease, 
were made.

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005), if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service 
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (2005).

With regard to eligibility for benefits under 38 U.S.C.A. 
1151(a) for additional disability due to hospital care, 
medical or surgical treatment, or VA examination, 38 C.F.R. 
§ 3.361 (2005) provides, in pertinent part, as follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after 
October 1, 1997. This includes original claims and claims 
to reopen or otherwise readjudicate a previous claim for 
benefits under 38 U.S.C. 1151 or its predecessors. The 
effective date of benefits is subject to the provisions of 
§3.400(i). For claims received by VA before October 1, 
1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.] 

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional disability or 
death. Claims based on additional disability or death due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section. 
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, 
the evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination 
and that the veteran has an additional disability or died 
does not establish cause.

(2) Continuance or natural progress of a disease or 
injury.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease 
or injury proximately caused the continuance or natural 
progress.  The provision of training and rehabilitation 
services or CWT program cannot cause the continuance or 
natural progress of a disease or injury for which the 
services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is 
not caused by hospital care, medical or surgical 
treatment, or examination.

(d) Establishing the proximate cause of additional 
disability or death.  The proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, 
VA will consider whether the health care providers 
substantially complied with the requirements of §17.32 of 
this chapter.  Minor deviations from the requirements of 
§17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given 
orally or in writing) or implied under the circumstances 
specified in §17.32(b) of this chapter, as in emergency 
situations.

(2) Events not reasonably foreseeable. Whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of §17.32 of this chapter.

The Board notes that these new regulations pertaining to 
disabilities resulting from VA negligence went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
In this case, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment, 
and the implementing regulatory revisions, apply herein.

Thus, for purposes of this case, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and (2) the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2005).

IV.  Analysis

As pertains to the instant claim, the amendments added in 38 
C.F.R. § 3.361 establish the criteria for a claim based on 
the provisions of 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  Although the RO did not expressly evaluate 
the veteran's claim under the amended criteria, the Board 
finds that the veteran will not be prejudiced by having his 
claim addressed at this time by the Board. 

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The Board reiterates 
that the instant claim is subject to the newly added 38 
C.F.R. § 3.361, as the claim was filed after October 1997.  
With respect to numbers (4) and (5), outlined above, there 
has not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers (1) and (2), outlined 
above, the substance of the cited criteria was communicated 
to the veteran via the SOC and SSOC issued in 2004.  

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.  In short, the provisions of the newly 
added 38 C.F.R. § 3.361 are either not relevant to the 
instant claim, or were already considered by the RO in 
applying 38 U.S.C.A. § 1151 to the claim.  For the above 
reasons, the Board finds that the veteran is not been 
prejudiced by the application of 38 C.F.R. § 3.361 without 
first remanding the case to the RO.

The veteran underwent an EMG conducted by a private doctor, 
and vascular testing conducted by VA on February 20, 2002.  
He maintains that the vascular testing by VA, as opposed to 
the EMG, has caused his claimed injuries.  He contends that 
pressure cuffs were attached to his feet, calves, knees, 
thighs, lower back, chest, arms and wrists, which were very 
tight, resulting in chronic constant pain, and "long-term 
and debilitating health problems, both physical and mental."  
The veteran has repeatedly and emphatically indicated that 
his 38 U.S.C.A. § 1151 claim is solely based upon claimed 
residuals related to the VA vascular testing; and therefore 
the Board's analysis will be limited to this contention.  The 
Board notes, however, that the RO has adjudicated the 
38 U.S.C.A. § 1151 claim based upon the theory that the 
claimed residuals were the result of the EMG.  The Board 
finds that there is no prejudice to the veteran in 
adjudicating the claim under this alternate theory, inasmuch 
as the primary basis of the denial of the claim, remains the 
same under either theory, the claimed additional disability 
is not shown, nor has causation to any treatment furnished by 
VA or otherwise on February 20, 2002.

The veteran's pertinent medical history reflects that he did 
undergo vascular testing by VA on February 20, 2002, which 
revealed mild peripheral arterial disease in the lower 
extremities, with ankle brachial.  Approximately 5 months 
later, the veteran filed his initial claim under 38 U.S.C.A. 
§ 1151, maintaining that the February 20, 2002, vascular 
testing resulted in "constant debilitating pain" and 
injuries to the body, back, hips, arms, legs and all joints 
that were pulled, torn, stretched, and bruised, as well as 
on-going pain and mental suffering.  

The report of that vascular testing is of record, and does 
not document any complaints or problems related to that 
testing, nor does it reflect that the administration of that 
testing was in any way improper or flawed.  In addition, 
medical records dated from February 2002 forward reveal 
absolutely no reference to any complaints related to that 
testing and do not document any of the veteran's claimed 
residuals of that testing - identified as "constant 
debilitating pain" and injuries to the body, back, hips, 
arms, legs and all joints that were pulled, torn, stretched, 
and bruised, as well as on-going pain and mental suffering.  
In fact, a March 2002 record reveals that the veteran's lower 
extremity pain (which was present prior to the February 2002 
testing) was better, and it was noted that the veteran was 
generally doing well.

Thus, there is no clinical evidence that the veteran 
sustained any additional disability as a result of the 
February 20, 2002, vascular testing.  In this regard, the 
veteran maintains that he was seen during the week following 
the February 2002 vascular testing with complaints of severe 
pain throughout the body.  VA has requested and received VA 
medical records dated from 1993 to 2003 and there is no 
record of such a visit.  Moreover, there are no clinical 
records of record which document any pulled, torn or 
stretched joints, any bruising, or any mental suffering after 
the February 2002 vascular testing.  

The veteran underwent a VA examination in February 2003, at 
which time he reported that he had undergone vascular studies 
by VA in January 2002, but could not recall the results of 
that testing.  He did not complain of any residuals of that 
testing, such as those that are the subject of this claim.  
The veteran complained that he could not walk more than 20 
feet before experiencing numbness and significant pain in the 
thighs and calves (but did not relate these complaints with 
the VA 2002 vascular study).  A diagnosis of diabetes 
mellitus with evidence of peripheral neuropathy, heart 
disease, and peripheral vascular disease, was made.

A VA examination report of January 2002 indicates that the 
veteran had significant problems prior to the February 2002 
vascular testing which were identified as spinal arthritis, a 
known herniated disc, with pain into the hip areas and 
possibly arthritis in the right hip itself, as well as 
sciatica on the left side.  The examiner reported at that 
time that the veteran's walking was very limited due to these 
problems.  The examination revealed evidence of probable 
peripheral neuropathy of the upper and lower, extremities, 
mild.  It is also clear that the veteran has service-
connected PTSD, rated as 100 percent disabling from May 1999, 
and totally unrelated to the VA vascular testing; there is no 
indication that the veteran has been treated for mental 
suffering or diagnosed with any mental disorder related to 
the 2002 vascular testing.

The existence of the currently claimed disability is the 
cornerstone of a claim for VA disability compensation, to 
include a claim brought under the provisions of 38 U.S.C.A. § 
1151.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that VA's and the Court's interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, there is no record of any 
complaints, treatment, or diagnoses of the veteran's claimed 
residuals.  While the veteran maintains that chronic severe 
pain resulted from the 2002 vascular testing, the Court has 
held that a mere complaint of symptoms, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection (or, in this case, compensation 
under 38 U.S.C.A. § 1151) may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999)

Essentially, there is no additional disability shown 
following the February 2002 vascular testing, and the 
38 U.S.C.A. § 1151 claim may be denied on that basis alone.  
Moreover, in the absence of any additional disability, there 
can no finding of causation.  Consistent with the analogy to 
a service-connection claim, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that event and his or her current 
disability to be ultimately successful on the merits of the 
claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998).  In 
this regard, both the underlying statute at 38 U.S.C.A. § 
1151 and the newly promulgated regulations specify that 
actual causation is required.  To establish causation, the 
competent evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination, and that 
the veteran now has an additional disability, does not 
establish a causal relationship between the two.  See 69 Fed. 
Reg. 46,433-35, codified at 38 C.F.R. §3.361(c)(1) (2005).

As regards causation, there has been no competent evidence, 
clinical or otherwise, establishing or even suggesting that 
the veteran sustained any additional disability which is 
etiologically related to the February 2002 vascular testing.  
The Board recognizes that the veteran believes he has 
residuals related to the February 2002 VA vascular testing.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
diagnosis of the disability produced by the symptoms or the 
underlying cause of the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
The Court has made clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, his numerous statements 
etiologically relating several claimed problems and disorders 
to the 2002 VA vascular testing are of no probative value.  

Moreover, absolutely no evidence has been presented which 
establishes or even suggests that any claimed psychiatric 
disorder resulted from (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in conducting the 2002 vascular testing 
at issue; or (2) an associated event not reasonably 
foreseeable.  In this regard, there is simply no evidence on 
file which substantiates the veteran's contention that VA 
improperly administered the vascular testing or that the 
pressure cuffs were improperly used.

Following a review of the totality of the evidence, the Board 
concludes that the claimed additional disability was not 
caused by medical treatment furnished by VA in February 2002, 
at which time vascular testing was conducted.  This 
conclusion is supported by the complete lack of evidence 
reflecting treatment for or a diagnosis of any of the claimed 
additional disabilities, as well as the absence of any 
competent evidence linking the claimed additional 
disabilities and the vascular testing.  The Board also points 
out that the record contains no competent evidence, or even a 
mere suggestion, that VA treatment provided in February 2002 
involved carelessness, negligence, a lack of proper skill, 
error in judgment, or any similar instance of fault on VA's 
part in conducting the vascular testing.  Furthermore, there 
is no probative evidence indicative of an unforeseen event 
coincident with that treatment.  As the preponderance of the 
evidence is against the veteran's claim, the reasonable-
doubt/benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for claimed injuries to the body, back, hips, arms, legs 
and all joints that were pulled, torn, stretched, and 
bruised, as well as on-going pain and mental suffering, due 
to VA treatment received on February 20, 2002, is not 
established.  The appeal is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected diabetes mellitus and coronary artery 
disease.  A review of the record in this case raises some 
question as to the current severity of these service-
connected disorders.

Currently, a 20 percent evaluation is in effect for diabetes 
mellitus, based upon findings that the condition requires 
insulin for control.  The veteran argues that his control of 
his diabetes requires insulin, restricted diet, and 
regulation of activities, warranting the assignment of a 40 
percent evaluation.  When he was evaluated by VA in February 
2003, there was no discussion of any restriction on 
activities due to diabetes mellitus or any indication of any 
episodes of hypoglycemia or ketoacidosis requiring three 
hospitalizations a year, and/or weekly visits to a diabetic 
care provider.  Accordingly, the Board will seek additional 
development prior to a final adjudication of the issue of an 
increased evaluation for service-connected diabetes mellitus.

The record also reflects that the veteran has been awarded a 
30 percent disability rating for his coronary artery disease 
under DC 7005.  Under that code, a 30 percent evaluation is 
assigned when a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, DC 7005.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs (metabolic 
equivalent) or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 

The Board notes that the veteran underwent a general VA 
medical examination in February 2003.  However, the findings 
noted in the report of this examination are not sufficient so 
as to allow the Board to rate his disability, because the 
examiner did not evaluate the veteran's heart disability in 
metabolic equivalents (METS).  Furthermore, other pertinent 
findings for rating purposes including identifying symptoms 
of dyspnea, fatigue, angina, and dizziness, and assessing an 
ejection fraction were not reported.  Therefore, because the 
most recent VA examination did not include testing to 
determine METS or ejection fraction, the Board concludes that 
a remand of this issue is necessary so that the veteran can 
undergo another VA cardiology examination.

Since the Board has determined that medical examinations ares 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps to 
contact the appellant in order to obtain 
the names and addresses of any additional 
health care providers (VA or non-VA) who 
treated the veteran for his service-
connected diabetes mellitus and coronary 
artery disease since the VA examination in 
February 2003.  After receiving this 
information and any necessary releases, the 
RO should contact the named medical 
providers and obtain copies of the related 
medical records which are not already on 
file.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of his coronary artery 
disease.  All tests deemed necessary should 
be performed.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination. 

a.  The examiner should conduct an 
examination consistent with the rating 
criteria for Diagnostic Code 7005, 
including conducting a cardiac workload 
assessment reported in METs with 
comments as to whether a workload of 3 
METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.

b.  Any episodes of congestive heart 
failure in the past year should be 
documented (and the number of episodes 
should be specified).

c.  The examiner should indicate the 
presence or absence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.

3.  The veteran should also then be 
afforded a VA diabetes examination in order 
to more accurately determine the current 
severity of his service-connected diabetes 
mellitus.  All pertinent symptomatology and 
findings should be reported in detail, and 
all appropriate studies should be 
performed.  The claims folder, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

a.  The examiner should specifically 
comment as to whether, due solely to 
service-connected diabetes mellitus, 
restricted diet and regulation of 
activities is required, and those 
restrictions and regulations, if any, 
should be explained.

b.  Any episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice 
a month visits to a diabetic care 
provider should be documented.

c.  Any further complications 
attributable to diabetes mellitus should 
also be described.

4.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

5.  Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the most recent SSOC of June 
2004.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


